DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming methods to dehydrate a gravel pack and to temporarily increase a flow rate of fluid flowing from a wellbore into a conveyance. The method includes deploying a valve at a location proximate a gravel pack. The valve includes a rupture disk that ruptures in response to a threshold amount of pressure. Rupturing the rupture disk caused a reactive fluid to come into contact with a swellable elastomer.  The method also includes providing a fluid flow path from the gravel pack to the conveyance. The method further includes shifting a piston of the valve from a first position to a second position to close the valve, wherein the piston is shifted from the first position to the second position by an expansion of the swellable elastomer. Examiner did not find prior art that taught all of the element sand limitations taught in both independent claims including rupturing the rupture disk. As well as, the reactive fluid comes into contact with the swellable elastomer after the rupture disk is ruptured and shifting a piston of the valve by an expansion of the swellable elastomer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676